NO.
12-07-00387-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
§                      
IN RE: GENERAL MOTORS
§                      ORIGINAL
PROCEEDING
CORPORATION
§                      
                                                                                                                                                           

MEMORANDUM OPINION
            On
February 29, 2008, this court delivered an opinion conditionally granting the
petition for writ of mandamus filed by General Motors Corporation as
relator.  That opinion ordered
Respondent, the Honorable Joe Bob Golden, Judge of the 1st Judicial District
Court, San Augustine County, Texas, to vacate his order dated September 26, 2007
and to issue a written order setting the precise bounds of discovery.
            On
March 7, 2008, Respondent signed an order vacating his September 26, 2007
order. However, that order did not set the precise bounds of discovery.  Instead, Respondent’s March 7, 2008 order
included the following paragraph:
 
The parties have
reported to the Court that extensive conferences have occurred to resolve the
issues regarding the scope of the discovery and the parties have requested
another week to finalize those conferences in an attempt to resolve the issues
by agreement.  The Court hereby grants
the joint request of the parties and orders the parties to continue to confer
on the matter and report to the Court by March 14, 2008 with a status and
whether further Court action on the issue is necessary.
 
 
Under the circumstances described in
this paragraph, we consider Respondent’s March 7, 2008 order to be in
compliance with our February 29, 2008 opinion and order.




            All
issues attendant to this original proceeding having been disposed of, this
mandamus proceeding has now been rendered moot; therefore, the writ need not
issue.  Accordingly, this original
proceeding is dismissed.
 
 
 
                                                                                                    BRIAN HOYLE   
                                                                                                               Justice
 
 
Opinion
delivered March 12, 2008.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)